 242DECISIONSOF NATIONALLABOR RELATIONS BOARDW. A. Sheaffer Pen Company,Division of Textron,Inc. and International Union,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica.Case 38-CA-1266September22, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn May 11, 1972, Trial Examiner Eugene F.Frey issued the attached Decision in this proceeding.Thereafter, both General Counsel and Respondentfiled exceptions to the Trial Examiner's Decision andsupporting briefs, and the Charging Party filed cross-exceptions together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, except as indicated hereinafter.The Trial Examiner found, and we agree, that byrequesting applicants for employment during negotia-tions with the Union to answer questions on theiremployment applications as to their willingness orunwillingness to cross a picket line in the event of astrike,without assurances against reprisal for theiranswer to or failure to answer such questions, and bymaintaining such information in its personnel files,Respondent has interfered with, restrained, andcoerced applicants for employment in the exercise ofrights guaranteed them by Section 7 of the Act, andhas thereby violated Section 8(a)(1) of the Act.The Trial Examiner, however, also found thatRespondent had substantial justification for the use ofitsquestionnaire.We disagree and find, contrary tothe Trial Examiner, for the reasons set forth below,that Respondent violated Section 8(a)(1) of the Act byits regular inclusion of a questionnaire with applica-tions for employment.The facts show that the Respondent and the Un-ionwere operating under a collective-bargainingagreement which expired on October 1, 1971:1 Thatagreement contained a no-strike provision during thelife of the agreement.On July 28, the Union notified Respondent thatitwas reopening the agreement. On August 12, in re-sponse to alleged strike rumors, Respondent circulat-ed a letter to all employees, informing them of1All dates herein are in 1971 unless otherwise stated.Respondent's knowledge of the rumors and of theemployees' obligation to vote on any strike authoriza-tion vote. The Union did not answer the letter direct-ly.However, a poll was taken at the August 14 unionmeeting, and each member of the bargaining commit-tee stated that a strike vote was never discussed orconsidered. After the August 14 union meeting, whereapproval of bargaining proposals to be submitted totheRespondent was obtained, the first negotiatingsession was held on August 17 to explore the Union'swritten proposals.'Subsequently, additional negotiating sessionstook place, the result of which was an agreement toextend the current contract beyond October 1, with aproviso that either party could terminate the extendedagreement on 10 days' written notice. On October 10,a union meeting was held to discuss the status of thenegotiations, and a proposed new agreement. At thatmeeting, the membership rejected the proposed con-tract and voted to apply to the International Unionfor a strike authorization. On October 31, the Unionserved notice effective November 1, to the Respon-dent that a strike would commence on November 10should an agreement not be reached by that time. Astrike did begin on November 11 and concluded as aresult of a new agreement reached on November 19.The Respondent attached the questionnaire inissue to its application forms between August 20 andNovember 4. The questionnaire reads as follows:The W.A. Sheaffer Pen Company is currentlyengaged in contract negotiations. In the event ofa strike, the plants may be picketed. Would yoube willing, under these conditions, to cross apicket line when entering or leaving the plant?YesNo(Signature & Date)Respondent discontinued use of this questionnaire onSeptember 29 when an agreement to extend the orig-inal contract was reached, but reinstated it on No-vember 4 after receiving written notice of terminationby the Union.The Trial Examiner concluded that the Respon-dent had substantial justification to use the question-naire becauseof its limited purpose, which was todetermine the availability of people in the event of astrike.His conclusion was based, in part, on rumorsand allegcd reports received from production superin-tendents and departmentmanagers,starting in late2Respondent refers to the "Union's initial demand for high wages andother provisions . ."received on August 17 (first bargaining session) andclaims that the "magnitude"of these demands justified its reliance on thestrike rumors.However, the record shows that the Respondent was not sureif the decision to attach the questionnaire was made before or after the firstbargaining session, when the Union's demands were first presented.In fact,Respondent's personnel manager admitted at the hearing that it is possiblethat the decision to use the questionnaire was made before the first bargain-mg sessionon August 17199 NLRB No. 21 W.A. SHEAFFER PEN COMPANY243July, concerning the use of a strike as a negotiatingweapon.3 The Trial Examiner also found that the useof the questionnaire was justified in the light of "thesequence of events indicating first the possibility, thenthe probability, and finally the confirming event of astrike."He further found that Respondent's letter,dated August 12, was a legitimate report to employeeson what Respondent heard about a possible strike. Inaddition, he concluded that the Union's failure todirectly respond to the rumors mentioned in the letterfurther justified Respondent's relianceon such ru-mors.The Trial Examiner considered the unionpresident's testimony with respect to a poll of thebargaining committee-to show that none of themembers intended to start negotiations with a "strikevote in hand"-to be self-serving. He also determinedthatWilliam Baker, the president of the Union, madeadmissionsof an intention to strike in connection withMay and June discussions with employees concerningstrike procedures. In addition, the Trial Examiner ap-plied the "small plant" rule in determining that ru-mors of strike activity did come to the attention ofmanagement.Finally, the Trial Examiner concludedthatRespondent's decision to forego the question-naire immediately after the agreement to extend theoriginal contract was reached supports its claim thatthe questionnaire was being used for a legitimate pur-pose.In our opinion, Respondent's position, as accept-'ed by the Trial Examiner, that it had ample justifica-tion for the use of the aforementioned questionnaire,does not withstand analysis. The record reveals that22 of the applicants who had been given the question-naire were hired before the strike began, and conse-quently before the strike replacements were nec-essary. The rumors and alleged reports, relied on byRespondent, were never confirmed with the localpresident nor were they supported by adequate testi-mony at the hearing .4 In this connection, there is noevidence in the record that the Union conferred withRespondent about any strike action prior to the usedof the questionnaire. Furthermore, we do not agree iwith the Trial Examiner that events which took placesubsequent to the initial use of the questionnaire canbe used to justify the questionnaire. Respondent's ad-mission at the hearing that the decision to use thequestionnaire might have been made before the firstbargaining session further weakens Respondent's3 The Trial Examiner found that such rumors did exist,but consideredtestimony with respect to the same weak,because of Respondent's failure tocall the named supervisors allegedly responsible for these rumors to testifyat the hearing.°The Trial Examiner stated in his decision that "the only weak spot in histestimony deals with the first vague`rumors' of early use of a strike as anegotiating weapon, coming from named supervisors who were not called togive details . .claim that this decision was based, in part, on themagnitude of the Union's demands.We also find, contrary to the Trial Examiner, thatthe poll of the bargaining committee on August 14was not self-serving but was a legitimatemeans ofdisclaiming rumors of an intention to come to thebargaining table with a "strike vote in hand." Nor dowe consider the union president's testimony concern-ing his conversations with employees during May andJune an admission of an intention to strike; we viewit only as an expression to employees of their rights asguaranteed by the union constitution. These discus-sions dealt more specifically with the right of employ-ees to have at least two opportunities to vote onwhether they wanted to strike. In this regard, no strikeaction was taken until well after the implementationof questionnaire. In addition, we do not agree with theTrial Examiner's application of the "small plant" ruleconcerning the strike rumors, especially in the presentcase,where the plant has more than 350 employees.Furthermore, when the interrogation of applicantscommenced, the Respondent had no basis to fear animminent strike, as the contract was not to expire untilOctober 1. Indeed, the record shows that the Respon-dent discontinued using the questionnaire after theSeptember 29 extension of the contract containing the10-day notice of termination proviso. Surely, if thisprovision for 10 days' notice before strike was suffi-cient to allay any fears of a strike, the Respondentcould not have had any such genuine fear 6 weeks ormore prior to the termination of the contract contain-ing a no-strike clause. In short, Respondent's justifi-cation was based solely on strike rumors which it didnot attempt to verify with the union leadership.The Board has never privileged the interrogationof applicants concerning their willingness to cross apicket line except in situations where a strike was inprogress.' This is not to say, however, that there areno situations where such interrogation of employeeapplicants would not be justified.6 We are, however,of the view that this case does not present such asituation. In the circumstances of this case, to makeprivileged the' Respondent's use of the questionnaire6 weeks'before the expiration of the contract, and atthe very outset of bargaining, would severely limit andpervert the Section 7 rights of the employee appli-cants. Accordingly, as Respondent lacked a valid jus-tificationfor the use of the questionnaire, itsinterrogation of job applicants must be deemed viola-tive of Section 8(a)(1) of the Act? We shall amend therecommended Order and notice accordingly.5Roadhome ConstructionCorp,170 NLRB668, 674.6 The GeneralCounsel does not contend that such interrogation isa perse violation of Sec.8(a)(1).7ClarkPrintingCompany,Inc,146 NLRB 121,Da-Life ScreenCompany,Inc,154NLRB926, 930. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified below andhereby orders that W. A. Sheaffer Pen Company, Di-vision of Textron, Inc., its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order as herein modified:1.Redesignate paragraphs 1(a) and 1(b) as para-graphs 1(b) and 1(c), respectively, and add the follow-ing asparagraph 1(a) of the Trial Examiner'srecommended Order:"(a) Requesting or requiring prospective employ-ees, in anticipation of or during any negotiations withthe above Union or any other labor organization of itsemployees, to answer questions on or connected withtheir applications for employment as to their willing-ness or unwillingness to cross a picket line in the eventof a strike."2. Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Governmentingness to cross a picket line in the event of astrike,without assuring them at thesame timethat their answers to or failure to answer suchquestions will not be used for any type of reprisalin the future against them as prospective employ-ees or employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce prospective em-ployees or our employees in the exercise of anyrights guaranteed to them by Section 7 of the Act.All our employees are free to become, remain, orrefrain from becoming or remaining, members of theabove-named Union or any other labor organization.DatedByW. A. SHEAFFER PEN COMPANY,DIVISION OF TEXTRON, INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Savings Center Tower, 10th Floor, 411Hamilton Boulevard, Peoria, Illinois 61601, Tele-phone 309-673-9061, Ext. 282.After a trial in which all parties participated and of-fered evidence, the National Labor Relations Boardhas found that we violated the law and has ordered usto post this notice and take the action indicated in it.We intend to carry out the Order of the Board and wehereby notify you that:WE WILL NOT, in anticipation of or during anynegotiations with International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, its Local 1551, or anyother labor organization of our employees, re-quest or require prospective employees to answerquestions on or connected with their applicationsfor employment as to their willingness or unwill-ingness to cross a picket line in the event of astrike.WE WILL NOT, in anticipation of or during anynegotiations with International Union, UnitedAutomobile, Aerospace and Agricultural Imple-mentWorkers of America, its Local 1551, or anyother labor organization of our employees, re-quest or require prospective employees to answerquestions on or connected with their applicationsfor employment as to their willingness or unwill-TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: This case was triedbefore me on March 7, 1972, at Fort Madison, Iowa, withall parties represented by counsel, after pretrial proceduresin compliance with the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.(herein called the Act).The issues raised by the pleadings' are whether or not Re-spondent, W. A. Sheaffer Pen Company (a division of Tex-tron,Inc.),duringcontractnegotiationswith theabove-named Union 2 as statutorybargaining agent ofRespondent's employees in an appropriate unit, questionedapplicants for employment about their union activities anddesires,by havingthem answer a questionnaire as part oftheir application for employment, indicating whether theywould cross a picket line to work if the Union went oniThe issues anse on a complaint issued November 26, 1971,by the Officer-'-Charge of the Board's Sub-Region 38,after due Board investigation of acharge filed by the above-named Union on September 7, 1971, and answerof Respondent which admits jurisdiction but denies the commission of anyunfair labor practices, and raises certain affirmative defenses of fact and law.2The term"Union"herein refers interchangeably to the Union as namedin the caption and to its Local 1551,which actively represented employeesin the unit. W.A. SHEAFFER PEN COMPANYstrike, and has maintained such information as part of thepersonnel files of such applicants, in violation of Section8(a)(1) of the Act. At the close of the testimony the TrialExaminer reserved decision on Respondent's motion to dis-miss the complaint on the merits. At the close of the trialall parties waived oral argument, but filed written briefswith me by April 18, 1972; these have been carefully consid-ered by me in disposition of Respondent's motion to dismissthe complaint herein and in reaching the findings of factand conclusions of law in this Decision which was signedand released by me on May 9, 1972, for distribution to theparties in the usual course.Upon consideration of the entire record in the case,including my observation of the demeanor of witnesses onthe stand and analysis of the arguments of counsel, I makethe following:FINDINGS OF FACT1.RESPONDENTS BUSINESS AND THESTATUSOF THE UNIONRespondent is a Delaware corporation with an officeand place of business and plant located at Fort Madison,Iowa, where it is in the business of making writing instru-ments and accessories. In the past 12 months it has had adirect outflow of finished products from said plant anddirect inflow of goods and materials to said plant, valued ineach instance in excess of $50,000. I find that Respondentis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICES 3A. Preliminary and Background EventsAs a result of elections conducted in Cases 38-RC-391,38-RC-486, and 38-RC-490, and an Amendment of Certi-fication in Case 38-AC-7, the Union was certified in 1968as the statutory bargaining agent of Respondent's employ-ees in an appropriate unit. From September 1968 to October1, 1971, Respondent and the Union were operating undera collective-bargaining agreement which expired October 1,1971. That agreement contained a clause prohibiting strikesby employees during the lire of the agreement.On July 28 the Union gave Respondent due notice thatitwas reopeningthe current contract. On August 14 theUnion held a meeting of members in the unit to get approvalof the proposals to be submitted to Respondent. On August17 the parties held their firstmeeting,at which the Unionpresented its written contract demands; this meeting merelyexplored those demands. Later negotiotionsessions wereheld September 1, 14, 21, 22, and 23. On September 30 theparties agreed in writing to extend the current contract be-yond October 1, with the understanding that either could3All dates found herein are in 1971 unless otherwise stated.245terminate it (as extended) on 10 days' written notice, andthat negotiations would continue during the extended pen-od.On September 30 or October 1, the Union openly noti-fied employees on the plant bulletin board of a specialmeeting on Sunday, October 10, to discuss the status of thecontract negotiations, and allow the employees to accept orreject the language which the Union had worked out withRespondent to that date. The notice advised that "at thistime, if the membership is dissatisfied with the terms of theproposed contract, a strike vote will be taken." At the meet-ing a largemajority of the employees present voted to rejectthe contractterms, and to apply to the International Unionfor a strike authorization .4 On October 31, the Union gaveRespondent notice by telegram that it was serving the 10-day termination notice effective November 1, and that if noagreementwas reached by November 10, the Union wouldstrike.The strike actually began at 12:01 a.m., November11. The parties continued negotiations and reached agree-ment on a contract November 19. The employees ratifiedthe agreement on November 19 or 20, the contract wasexecuted November 22, and the employees returned to workNovember 23.5B. The Alleged Illegal QuestionnaireThe record shows that between August 20 and Novem-ber 4, Respondent attached to its usual form of employmentapplications a slip reading as follows:The W.A. Sheaffer Pen Company is currentlyengagedin contract negotiations. In the event of a strike, theplants may be picketed. Would you be willing, underthese conditions, to cross a picket line when entering orleaving the plant?YesNo(Signature & Date)The applications were given to applicants for employmentwith the slip attached, without any specificmention of theslip or instructions or directions that questions on the slipmust be answered. Between August 20 and November 4, 649applicants filled out the basic applications with 185 of themanswering "NO" to questions on the slip, 440 answering"YES," and 14 not answering either question. Respondentdiscontinued attaching the slip to applications on Septem-ber 29, the day it agreed with the Union orally on theindefinite extension of the contract term, resumed its use onNovember 4, and discontinued it entirely on November 22,the day the contract was signed. When Respondentresumeduse of the slip on November 4, it pulled from its personnelfiles all prior signed applications with the slip attached, andhas not since used them in hiring employees. However, priorto that date, it had hired 22 of the applicants who had beengiven the slip; 8 of these did not answer the slip questions,9 marked it "YES," and 5 marked it "NO." Three of the 22were former employees and union members.Under the Union's procedure,vote of a majority of unit employees canauthorizesuchapplication.If the parent Union grants it,the local membersmustthen vote by a two-thirdsmajority vote to use thestrike authority5The abovefacts are found from stipulated and uncontradicted testimony.6 The abovefacts are found from stipulated and uncontradictedtestimony. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Contentions of Parties, withFinal ConclusionsThe narrow issue is the legalityvel nonof the procure-ment and maintenance in personnel files of the applicationswith questions slips attached. General Councsel relies ondecisions holding that use of employment applicationswhich require prospective empoyees to indicate their unionmembership or desires is inherently coercive in violation ofSection 8(a)(1) of the Act,7and arguesthat questions whichrequire prospective employees to disclose their willingnessto cross a picket line are likewise coercive as an extensionof these rulings, citingTidelands Marine Services, Inc.,144NLRB 176, 189. He admits, however, that interrogation ofthis type could be privileged if Respondent showed substan-tial justification for it and also gave applicants certain assur-ances against discriminatory use of such information.8Respondent claims it had ample justification for use, ofthe question slip because it had good reason to believe,before negotiations began, that the Union would probablystrike during negotiations, that this belief was strengthenedby the course of the negotiations and actions of the Unionand fully confirmed by the fact of the strike, hence it hadgood and increasing economic justification from July on-ward for investigating the labor pool in order to find out ifit could secure a work force which would enable it to contin-ue operations during a strike. On this point, Respondentadduced testimonyof PersonnelManager William H. Met-zinger, Jr., and his secretary, Carolyn E. Wagner, which, inlight of admissions of Union Negotiators Robert E. Robertsand Charles F. Weed, credibly shows that: As early as July,Metzinger began to get reports almost daily from at leastfour named production superintendents and departmentmanagersthat they had heard remarks from employees tothe effect that the union negotiating committee intended tocome to the bargaining table with a strike authorization,and that there would probably be a strike. Metzinger re-layed these reports to Ned Bishop, president of Respondent.Management officials, including Bishop and Metzinger,held a meeting early in August to discuss procedure in eventof a strike. They discussed two alternatives, closing the plantdown or continuing to operate it. On the basis of the strikerumors, Bishop issued a letter to all employees on August12, which read as follows:TO ALL SHEAFFER EMPLOYEES:As you know, there is a meeting planned for Saturdaymorning by the UAW members employed at Sheaffer.This meeting is of vital concern to each of us.Word has been passed along that the UAW negotiatingcommittee wants to enter negotiations with a strikevote in hand.The first meeting for new contract negotiations isscheduled for August 17. In order to have a successfulconclusion to these negotiations it is imperative thatboth parties negotiate in good faith. It does not seemreasonable that entering negotiations with this attituderHydro-Molding Company, Inc,183 NLRB No. 72,Sterling AluminumCompany,163 NLRB 302.8Clark Printing Company, Inc,146 NLRB 121,Da-Life Screen Company,Inc,154 NLRB 926,930 See alsoStruksnes Construction Co. Inc.,165 NLRB1062.and in this atmosphere contributes to smooth and co-operative negotiations.I, therefore, feel it vitally important that union mem-bers in good standing attend thismeeting and voiceyour opinion so that the UAW officers and officials arewell informed of your feelings concerning the comingnegotiations.It is essentialthat if a vote is taken, yourvote be heard and counted. The UAW should be repre-senting you and your desires.Since the UAW is also the bargaining agent for non-union employees in the bargaining unit, it is vitallyimportant that thesenon-unionemployees voice theirfeelings to union members and officials so that theUAW truly represents the employees of the W.A.Sheaffer Pen Company.You have a responsibility to your Company and yourfellow employees to become involved in the comingevents.The Union did not reply officially to this letter, but itsofficers discussed it with employeesat a meetingon August14. There was no oral communication, official orcasual, onthis subject by union officials to company officersor agents.In a meeting on August 17, the date of the first bargain-ing session,management decided to continue production dur-ing a strike, and Metzinger was directed to investigate thelocal labor pool to find out if the plant could get enough newworkers to continue production. This was necessary becauseRespondent had not advertised for help for many yearspast, relying upon the normal flow of applicants for workwhich had usually been sufficient to fill its labor require-ments. Respondent began advertising for help in local news-papers on August 20. After receiving advice fromcounselthat Respondent had the right under the Act to hire perma-nent replacements for strikers in event of an economicstrike,Metzinger was directed on August 17 to prepare anduse the question slip aforesaid as part of applications foremployment. The slip was thus given to each applicant forwork, but without any comment or instructions about theneed for answering the questions on it. Respondent hadnever used this type of question slip before at the plant.Respondent procured applications with the slip attachedfrom August 20 to September 29, discontinuing the slip thatdate because of the agreement for extension of the contractperiod during continuednegotiations,which Respondentconsidered an indication that a strikewas not imminent.The use of the slip was resumed only after Respondentreceived the Union's 10-day notice of termination of theextended contract period; the notice was received appar-ently sometime in the week of November 1 and beforeNovember 4. The receipt of the noticeterminatingthe con-tract with its no-strike provision, after the Union's publicannouncement of the October 10union meetingwith a pos-sible strike vote on the agenda, was clear notice to Respon-dent that the Union would strike after November 10 ifagreement on a contract was not reached by that time.However, on advice of counsel based apparentlyon noticethat the Board was in processof issuingthe complaint here-in,Respondent did not use any of the applications with slipattached which had been received and not processed intoactual hirings up to November,4.9 The singlereplacement9 This excludes the 22 employees hired before November 4 from that batch W.A. SHEAFFER PEN COMPANY247hired during the strike came only from applications with slipattached filled out during the strike.When Respondent on August 17 received the Union'sinitial demand for high wages and other provisions, such asa proposed skilled trades preference clause and an incentivewage program,managementfelt that the magnitude of thedemands lessenedthe probability of quick agreement andmade the rumored strike more probable. After four bargain-ing sessions, the parties had not agreed on any provisions,and were particularly far apart on the Respondent's propos-al of further limiting the downgrading practice; Respondentwanted to restrict the practice, which would affect seniority,but the Union wanted to make it more flexible, because itconsidered seniority "the basic backbone of the contract."At the bargaining meeting of September 22, Robert E. Rob-erts, an International representative from the parent union,gave various arguments against Respondent's transfer andhiring practices which he claimed were detrimental to sen-iority, and bluntly told company representatives on thedowngrading issue that, if all otherissues weresettled sat-isfactorily between them, and that issue remained, "this will,shut the plant down, make no mistake about it." 10 AttorneyHaynes replied that "unless you come up with something inbetween, you may dust have to do that." After further dis-cussion of the issue, the parties could not agree, and whenRoberts was leaving at the end of the meeting he com-mented that "we had a lot of work to do" and had only a"short time to reconcile our differences." When Charles F.Weed, another agent from the parentunion, took Roberts'place in the negotiations on September 23, he accused bothsides of "not facing up to their responsibilities," referring tocompany releases in local newspapers, and indicating theywere not carrying on negotiations which would result in anagreement. AfterWeed came in, the parties apparentlyreached tentative agreement on the downgrading practice,but the Union withdrew its acceptance of it before thestrike.''In light of the total absence of proof of disharmonybetween Respondent and the Union during the term of the1968-71 contract (which General Counsel concedes), or ofany other conduct by Respondent prior to August indica-ting animus toward the Union, I must conclude that thetestimony adduced from company witnesses, as well asRoberts and Weed, affords strong support for the defensethat the question slips had only the limited purpose of de-termining the availability of people for work in event of astrike,which was fully justified by the sequence of eventsindicating first the possibility, then the probability, and fi-nally the confirming event, of a strike.12 The only weak spotof applications.10 This remark is found from credited testimony of Metzmger and Wagner,as corroborated in part by admissions of Roberts that he told the Companyitwould never get its downgrading proposals,that if it expected to get them"I do not want you to hold your breath, you would have a short life " Healso admitted that the promise of a strike was a reasonable "connotation youcould put on"these remarks.UnionPresident William S Baker also admittedpossibility of a strike had been discussed within the union negotiating com-mittee before that, and that a strike was always possible during negotiations"Weed's conduct and remarks are based mainly on his admissions12 Insofar as Respondent was questioning outsiders to learn how large awork force would be available instantly,the case appears somewhat strongerthan the situationin Roadhome,suprawhere the interrogation was directedto striking employees about the sentiments and conduct of other employees.in this testimony deals with the first vague "rumors" of earlyuse of a strike as a negotiating weapon,coming from namedsupervisors who were not called to give details, but it findssupport in the admissions of Baker thatin numerous meet-mgs with employees in all departments as early as May andJune to learn their contract demands, strikes were oftendiscussed, with Baker explaining the detailed procedure forsecuring strike authority under the Union's constitution,including the right of the employees to have at least twostrike votes. Although there is no proof that the Unionofficially or otherwise talked to Respondent about the pos-sibility or probability of a strike (before the September 30posting of the notice of the union meeting of October 10),it is a fair inference that Baker's talks with employees aboutstrikeswere later discussed freely among employeesthroughout the plant of about 350 workers, and that thesubstance of these talks more than likely came to the earsof supervisors and officials in the normal course.13 In addi-tion, Respondent must have been aware, as the Union was,from the moment the Union moved to reopen the contractfor negotiation, that a strike was an ever-present threatthereafter, as the traditional ultimate weapon used by labororganizations in negotiations and economic disputes withemployers. All of these considerations strongly negate theinference of an ulterior, antiunion motive which GeneralCounsel seeks to draw from the circumstance that the inter-rogation in question was first used about 6 weeks before thecontract, with its no-strike clause, was due to expire; and theinference is further weakened by the significant fact thatRespondent stopped usage of the questionnaireas soon asthe Union suggested, and then agreed to, extension of thecontract term, which directly supports Metzinger's storythat Respondent felt the strike threat had thus receded,obviating the immediate need for further stockpiling of apossible labor pool for use in a strike.14I find no merit in the argument of General Counsel thatthe early "rumors" of a strike could not justify the laterinterrogations because Respondent made no attempt to ver-However, the case for justification is weaker thanRoadhome in that Respon-dent was interrogating 649 applicants in a systematic way over along periodof time, long before anactual strike took place13The same considerations whichlead the Board to consider the small sizeof a plant in determining whether an employer is likely tohave knowledgeof union activity among his workers should apply in decidingwhether rumorsof strike activityin a small plantare likelyto come to the attention ofmanagement, especially where the top union officialengages in widespreadtalk about strikes with workers inall departments and therewas apparentlyno attempt to keepdiscussionof unionmatters secret. SeeThe Circle KCorp,173 NLRB 713, 715.14 In attackingthe justification offered by Respondent,the Union reliesheavily onan admission of Metzingerthat one LaverneBartlett, who signed"NO" tothe questionnaire,was "restored" to work on July 22, toindicatethat the questionnaire,was first usedon thatdate, orbefore, ata time furtherremoved from the actualstrike.However, comparison of histestimony andthe records in evidence clearly shows he readthe Bartlett recordincorrectly,for it shows clearly she was rehired September13, almost a monthafter thequestionnairewas firstused as found above If anything, her case shows thatRespondent in September and Octoberwas rehiring former employees whowere unionmembers, eventhough they had indicated "NO" on thequestion-naire, for out of five applicants who wrote "NO," Respondenthired two(Treatch and Bartlett) in September,and three(Spring, Chainlee,and Burch)in October; and Bartlett, Treatch, and Burch had been former employees andknown union members Thisindicatesstrongly thatin the period before thestrike Respondent was hiringand recallingpeopleon the basis of past expe-rience or other qualifications, even though they indicated theywould notcross a picketline, andwas notusingtheir answersas a basis for discrimma-tion. 248DECISIONSOF NATIONAL LABORRELATIONS BOARDify the reliability of the rumors in any way, even throughdiscussions with the Union. The obvious answer is that inmaking almost any type of investigation, other than ques-tions to supervisors, Respondent would probably have beencharged with violation of the Act such as deliberate interro-gation of employees, or direct or indirect coercion such asspying or surveillance; and it could hardly have expectedthe Union to state openly it would never use its traditionalstrike weapon, if questioned directly about its intentions.Nor can I view the company letter of August 12 as a"self-generated strike scare" and part of its bargaining strat-egy, which would weaken the claim of economic motive.Aside from open interrogation of employees in the unit orthe Union itself about itsintentions,with the danger ofmore charges of violation of the Act, the letter seems to bea legitimate means of bringing to the attention of all em-ployees, fordiscussion or answer,what it had heard abouta possible strike. The fact that the Union did not chooseopenly to deny or otherwise answer the letter on this pointdoes not negate, but rather strengthens, Respondent's reli-ance on the rumors as having some substance in fact.I5General Counselalso arguesthat, even if the question-naire had a valid justification,itwas stillcoercive and notprivileged because the applicants for work were not givenproper assurances that their answer (or nonanswer) of thequestions would not be used for future discrimination orreprisal against them, one of the criteria for legal interroga-tion outlined inStruksnes Construction Co., Inc.,165 NLRB1062.16 Respondent admits that this requirement was notsatisfied in its proffer and use of the questionnaire, butargues that if applied in the circumstances here, protectionof applicant's rights under the Act would have requiredRespondent to assure each applicant he would be hiredregardless of his response to the questions, as the assuranceof employment would have been useless for those who indi-cated they would not cross a picket line to work. I considerthis reasoning faulty, in that it assumes Respondent had toguarantee any applicant a job, regardless of his response (ornonresponse) to the questions. The Act does not require anemployer to hire applicants on the basis of their union ornonunion sentiments, but forbids refusal to hire on thatbasis; it has always permitted employers to hire or refuse tohire on the basis of experience or any other qualificationsor factor, provided union or nonunion activity or sentimentsis not a factor. Here, Respondent could easily have met thisrequirement by adding to the questionnaire a statement tothe effect that an applicant's response or nonresponse to thequestions would not be used for any type of reprisalagainsthim in future, whether as a prospective employee or actualemployee; and if the questionnaire was justified to enableRespondent to find out if an applicant was available forwork in event of a strike, it is a weakargumentto say thatfailure to hire him because he said "NO" was discriminato-ry, for it is very likely that a request to him to report to workacross a picket line would have been futile. It also appearsthat the whole issue could reasonably have been avoided ifRespondent had accumulated a stockpile of 649 signed ap-plications without the questionnaire, and waited until thedate of actual need for workers to call applicants and thenfind out by calling qualified applicants if any applicantwould cross the picket line to work; this trial-and-errormethod would probably have required calls to more appli-cants than otherwise, but would have avoided one of thepitfalls created by theStruksnesdecision.17On thebasis` of the above facts and authorities, I mustconclude that the use of thequestionslips for the period andto the extent found above was not accompanied by a vitalsafeguard required by Board precedents for the protectionof the statutory rights of applicants for employment, whofor this purpose are considered in the same class as employ-ees, hence the systematic interrogation thus involved wasnot privileged even though made for a legitimateeconomicpurpose, and must be presumed to have had a coerciveimpact upon applicants for employment, in violation ofSection 8(a)(1) of the Act. As a corollary I also concludethat it is a fair inference that continuedmaintenance of saidapplications with slip attached in the personnel records ofRespondent may well be the source of future discriminatoryaction against these and other applicants for employment,including former employees, and thus have a coercive im-pact on them, in continuing violation of Section 8(a)(1) ofthe Act."IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent' opera-tions described in section I, above, hava a close, intimateand substantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.-IV THE REMEDYIS Baker's self-serving attempt to shy away from discussion of the rumorsin the August 14 membership meeting,and his claim of rather obvious pollingof the bargaining committee to bring out that none of them had talked aboutstartingnegotiationswith a strike vote in hand,does not weakenRespondent's defense,for he was obviously trying in testimony to counterPespondent's legitimate appeal to all employees in the unit to attend themeeting so that they would know what was going on, and could vote onmatters affecting them,including a possible strike vote.16The Union also argues that the requirements in that case of a secret polland disclosure of the reasons for the questionsto the applicantswere not met.I find that since the query was not made to ascertain the truth of a unionclaim of majority status, but theavailabilityof a nonworker for work in eventof a strike,the requirement of secrecy should not apply, and the question slipitself plainly told the applicants that the questions were asked because Re-spondent was presently in contract negotiations,and there might be picketingin event of a strike.Having found that Respondent has engaged in certain,limited unfair labor practices,I shall recommend that itcease and desist therefrom and from any like or relatedconduct,and take certain affirmative action designed toeffectuate the policiesof the Act, including the removalfrom its personnel files and any other records of the ques-tion slips procured with all applications for employmenti7Thefact that Respondent found it necessary to hire only 19 new workersfrom the mass of applications received before the strike,and only one, JudyWilson, during the strike,somewhat detracts from the sincerity of the claimedjustification for the mass interrogation.isThe above findings and conclusions make it unnecessary to review andmake findings on other facts cited and arguments made by the parties in theirbeefs W.A. SHEAFFER PEN COMPANY249submitted to and signed by applicants for employment onand after August 20, 1971, and physical destruction of suchslips and any other records of the information containedthereon.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization, within the meaningof the Act,2.By requesting applicants for employment duringnegotiations with the Union to answer questions on theiremployment applications as to their willingness or un-willingness to cross a picket line in the event of a strike,without assurances against reprisal for their answer to orfailure to answer such questions,and by maintaining suchinformation in its personnel files,Respondent has interferedwith, restrained, and coerced applicants for employment inthe exercise of rights guaranteed to them by Section 7 of theAct, and has thereby engaged in and is engaging in unfairlabor practices affecting commerce, within the meaning ofSection 2(6) and (7) and 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law,and the entire record in the case,and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:19ORDERRespondent, W.A. Sheaffer Pen Company, Division ofTextron,Inc., its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Requesting or requiring prospective employees, inanticipation of or during negotiationswith the above Un-19 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.ion or any other labor organization of its employees, toanswer questions on or connected with their applications foremployment as to theirwillingnessor unwillingnessto crossa picket line in the event of a strike, without assuring themat the same time that their answers to or failure to answersuch questions will not be used for any type of reprisal infuture against them as prospective employees or employees.(b) In any like or related manner interfering with, re-straining,or coercing prospective employees or employeesin the exercise of rights guaranteed to them by Section 7 ofthe Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Remove fromits personnelfiles and other records thequestion slips submitted to or procured from prospectiveemployees as part of their signed applications for employ-ment on and after August 20, 1971, and destroy such ques-tion slips and delete the information contained thereonfrom any other records on which it may have been recorded.(b) Post at its plant and place of business in Fort Mad-ison, Iowa, copies of the notice attached hereto as "Appen-dix."20 Copies of said notice, on forms to be provided by theOfficer-in-Charge of Sub-Region 38, after being duly signedby Respondent's representatives, shall be posted by Re-spondent immediately upon receipt thereof and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices toemployees are customarily posted.Reasonablesteps shallbe taken by Respondent to insure that saidnotices are notaltered, defaced, or covered by any othermaterial.(c) Notify said Officer-in-Charge,in writing,within 20days from the date of receipt of thisDecision,what stepsRespondent has taken to comply therewith.2120 Inthe eventthat the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals, thewords inthe noticereading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourtof AppealsEnforcing an Order ofthe National Labor Relations Board."21 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe Officer-in-Chargefor Sub-Region 38,in wasting, within 20daysfrom thedate of thisOrder,what steps the Respondent has taken to comply there-with "